Citation Nr: 1133337	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for Eustachian tube dysfunction.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This matter is on appeal to the Board of Veterans Appeals (Board) from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned in March 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  At his March 2011 Travel Board hearing, the Veteran requested that his claims for a rating in excess of 10 percent for tinnitus and a rating in excess of 10 percent for a bilateral hearing loss be withdrawn.  

2.  The Veteran's Eustachian tube dysfunction is manifested by dizziness, loss of balance, and recurrent unsteadiness or staggering.

3.  A chronic cervical spine disorder, to include degenerative disc disease, was not shown during service or for many years thereafter; and, the competent and credible evidence fails to establish any relationship between any current cervical spine disorder and the Veteran's active service.

4.  A chronic lumbar spine disorder, to include degenerative disc disease, was not shown during service or for many years thereafter; and, the competent and credible evidence fails to establish any relationship between any current lumbar spine disorder and the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to a rating in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  Entitlement to an initial disability rating of 30 percent, but no more, for Eustachian tube dysfunction is warranted.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.87, Part 4, Diagnostic Code 6299-6204 (2010).

4.  A chronic cervical spine disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

5.  A chronic lumbar spine disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

Here, at his March 2011 Travel Board hearing, which was prior to the promulgation of this appeal, the Veteran expressed his desire to withdraw his claims for increased ratings for his tinnitus and bilateral hearing loss.  This statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).   In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal of these claims.

II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran also submitted additional records and written statements in support of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 Travel Board hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the alleged etiology of the Veteran's neck and back symptoms, the severity of his Eustachian tube symptoms, and whether there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, specific VA medical opinions pertinent to the Veteran's claim for an increased rating for Eustachian tube dysfunction were obtained in October 2006 and June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's Eustachian tube dysfunction since the June 2009 VA examination.

The Board concedes that a specific VA medical opinion was not obtained with respect to the Veteran's service connection claims for cervical spine and lumbar spine disorders.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent, credible evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Initial Evaluation in Excess of 10 Percent for Eustachian Tube Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Veteran's service-connected Eustachian tube dysfunction has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6299-6204.  The Veteran's specific disability is not listed on the Rating Schedule, thus, Diagnostic Codes 6299-6204 have been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010). Diagnostic Codes 6299-6204 rate injuries and diseases of the ear, and more particularly, peripheral vestibular disorders.

Diagnostic Code 6204 assigns a disability rating of 10 percent for "occasional dizziness," and a disability rating of 30 percent for "dizziness and occasional staggering."  The Board notes that 30 percent is the highest schedular rating available under Diagnostic Code 6204.  The note in this diagnostic code indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined. 38 C.F.R. § 4.87, Diagnostic Code 6204.  In this regard, the Veteran is already service connected for hearing loss as well as tinnitus.

The Veteran was afforded a VA ear disease examination in October 2006, at which time he complained of tinnitus and disequilibrium.  Upon objective examination, both tympanic membranes appeared somewhat retracted and there was evidence of a mild amount of tympanosclerosis on the left drum.  The examiner opined that it was possible that the Veteran experienced some Eustachian tube dysfunction with all of his in-service flying, and that his current symptoms did seem to relate to Eustachian tube problems.  

The Veteran was also afforded a VA ear disease examination in June 2009, at which time he complained of sensations of popping and ringing of the ears as well as vertigo.  The examiner noted that the Veteran's Eustachian tube problems seemed to be stable, although documented peripheral vertigo had not been able to be treated successfully with the use of vestibular physical therapy.  Although the Veteran experienced frequent popping, the examiner noted that the Eustachian tube dysfunction had no effect on his hearing.  However, electromyography (EMG) revealed a 14-percent loss of peripheral vestibular sensitivity on the right inner ear labyrinth or its afferents which indicated a pathology.

At his March 2011 Travel Board hearing, the Veteran testified that his dizziness was precipitated by turning his head or bending over too quickly as well as riding on elevators.  He further testified that he experiences episodes of losing his balance and staggering, and actually fell down and lost a tooth on one occasion.  The Veteran indicated that he now uses a cane at times to help with his balance, and often spends times sitting or standing for a moment before he can get his senses back and move around effectively.  The undersigned found this portion of the Veteran's testimony to be credible.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  

In this case, the Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Given his credible complaints of dizziness and staggering, combined with the objective findings of Eustachian tube dysfunction, the Board finds that the Veteran has provided sufficient evidence to warrant the assignment of a 30 percent evaluation under Diagnostic Code 6204.  

Put another way, resolving all doubt in his favor, the competent and credible evidence supports a finding that the symptomatology associated with the Veteran's Eustachian tube dysfunction more closely approximates the criteria for a 30 percent rating.  As discussed above, a 30 percent rating is the highest (maximum) schedular rating available under Diagnostic Code 6204.  There is no alternate code for application.  

Notably, an evaluation under Diagnostic Code 6205 (Meniere's disease) is not proper because the Veteran does not have Meniere's disease.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Board also finds that the Eustachian tube dysfunction does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his Eustachian tube dysfunction could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Although the criteria do not provide for higher ratings, as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Nevertheless, on review of the record, the Board finds no evidence that the Veteran Eustachian tube dysfunction has resulted in frequent hospitalizations or caused marked interference with employment.   Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to service-connected disorders.  To the contrary, although the Veteran testified that he was unemployed for approximately 2 years, he indicated that his inability to work was due to his non-service-connected psychiatric disorder, lumbar spine disorder, and cervical spine disorder.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

IV.   Service Connection for Cervical Spine and Lumbar Spine Disorders

The Veteran also seeks entitlement to service connection for cervical spine and lumbar spine disorders.  Specifically, the Veteran has testified that his current cervical spine and lumbar spine disorders share the same etiology.  He alleges that the cellulitis from which he suffered in boot camp forced him to balance himself on one foot, leading to back and neck problems.  He also argues that working on a helicopter exposed him to high g-forces and hard landings that contributed to his current neck and back problems.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1112; 1133; 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to the cervical or lumbar spines or any symptoms reasonably attributed thereto.    On his October 1973 Report of Medical History at separation, the Veteran indicated that he never suffered from arthritis, bursitis, or recurrent back pain.  Similarly, his October 1973 Report of Medical Examination indicated that his spine and other musculoskeletal systems were within normal limits.  In short, no chronic cervical spine or lumbar spine disorders were noted in service.

The post-service medical evidence also fails to document neck or low back complaints until many years post service.  Specifically, private treatment records associated with the Veteran's Social Security Administration (SSA) records show that the Veteran injured his lower back in 1985 and underwent a subsequent L4-L5 lumbar fusion, and that he began experiencing neck pain radiating into both arms with periodic numbness in approximately 2002.  

This is the first recorded symptomatology related to cervical spine or lumbar spine disorders, coming approximately 12 years after discharge.  The objective medical evidence therefore does not reflect continuity of symptomatology.  Moreover, as degenerative joint disease is not identified until many years post-service, a presumption of service connection is not warranted.

In addition to the absence of documented post-service symptomatology related to the low back and neck for many years, the evidence includes the Veteran's statements and sworn testimony asserting injury in service as well as continuity of symptoms.  Although he acknowledges that he suffered an on-the-job back injury in 1985, he testified that his current back and neck pain began while in service and are unrelated to the 1985 injury.  He has also submitted a lay statement from a fellow service member who recalls the Veteran registering these complaints in service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he suffered injuries to his neck and back in service, and that he has continued to experience symptoms relating to the low back and neck since that time.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service in 1973 and initial reported symptoms related to a lumbar spine disorder in approximately 1985 (a 12-year gap) and initial reported symptoms related to a cervical spine disorder in approximately 2002 (a 29-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Moreover, and of significant import, the Board finds that the Veteran's reported history of continued cervical and lumbar symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorders began in service, the separation examination was absent of any complaints.  His assertions are also undermined by his own earlier statements.  Notably, on his May 2006 Application for Compensation and/or Pension, the Veteran indicated that his back problems began in 1985 while his neck problems began in 2002.  This statement carries significant weight due to the fact that the Veteran also reported that his hearing loss, tinnitus, and ear problems had their onset during his active service.  In other words, the Veteran was clearly able to distinguish the various time period of when his disabilities began.  His change in recollection weighs heavily against his overall credibility in this matter.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Attention is also directed to VA hospital records from 1978 that document the Veteran's treatment for a fractured right hip after falling on a pool deck.  He did not complain of cervical or lumbar pain at the time.   Indeed, on examination, his neck and back were reported as normal.  Such weighs heavily against the Veteran's reported history of neck and back problems since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board also notes that the Veteran specifically denied any significant illness or injury as an adult.  Similarly, when he was seen by V.J.M., MD, in April 2006, the Veteran provided a history of neck pain for the past four years and low back pain since 1986.  This too serves to undermine his current statements of having neck and back pain since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board acknowledges that a March 2007 VA treatment report includes the notation that the Veteran has been experiencing neck and back pain for 30 years.  However, as this notation is included in a section identified as past medical history and includes not additional findings, the Board affords this statement very little probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine or cervical spine disorders to active duty, despite his contentions to the contrary.    

To that end, the Board notes that the Veteran testified at his March 2011 Travel Board hearing that no physician has ever related his current back and neck problems to service.  Moreover, he testified that no physician has ever opined that he suffered from prior lumbar spine and/or cervical spine disorders that made him susceptible to his documented 1985 back injury.  Rather, the Veteran specified that these were his own lay opinions.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, disorders of the spine are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have treated the Veteran and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed without prejudice.  
	
The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is dismissed without prejudice.  

Entitlement to an initial rating of 30 percent, but no more, for Eustachian tube dysfunction is granted.  

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


